Graham, Presiding Judge,
delivered the opinion of the court:
In this case there was imported for the use of the Cathedral of the Immaculate Conception, at Portland, Me., certain parts of an altar rail and bishop’s throne which had been donated to the cathedral. It is shown by the record that these were made of marble. The collector *441classified them under paragraph 233 of the Tariff Act of 1922, as manufactures of marble. They were claimed by the importer to be free of duty under paragraph 1674, which is as follows:
Par. 1674. Altars, pulpits, communion tables, baptismal fonts, shrines, or parts of any of the foregoing, and statuary, imported in good faith for presentation (without charge) to, and for the use of, any corporation or association organized and operated exclusively for religious purposes.
The protest claimed, also, that the imported articles were free of duty under the provisions of paragraph 1707 of said tariff act, as works of art. However, that claim was abandoned in the trial court. The United States Customs Court overruled the protest.
The record shows that the particular articles imported consisted of a balustrade, a part of the altar railing to be used in a portion of said railing surrounding the sanctuary, a base for the same, a canopy of a bishop's throne, and a replacement arm for the same. The controversy here is whether the balustrade and base therefor constitute parts of a communion table or tables, and whether the parts of the bishop’s throne constitute parts of a pulpit.
Reverend George P. Johnson, rector of said cathedral for 10 years, was the only witness called, and he testified as to the character and use of the imported articles. From his testimony, and from photographs and a plat introduced in evidence, it appears that in this cathedral the altar rail separating the sanctuary from the main body of the church consists of a low portion, about 3 feet high, surrounding the portion immediately in front of the sanctuary, and a higher portion, about 6 feet in height, extending from this low por-? tion back as far as the sanctuary extends. This high portion is found on both sides of the sanctuary. In front of the low portion of the railing are two steps upon which worshipers may kneel while partaking of communion. There are no steps at the base of the high portions, there being aisles adjoining these.
Father Johnson stated that while this rail was properly an altar rail, the front part of it was used as a communion rail, and at other times for the distribution of the candles, holy ashes, palms, etc. He stated that the back high portion was intended for similar uses, if the number of people desiring to enter into these services was sufficient, and at such time it was intended to place steps around the base of this higher portion; that it was not ordinarily done because of the desire to keep the aisles open. He further stated that it was not necessary for the worshiper to kneel while partaking of communion. We are of opinion that, for the purposes of this statute, this altar rail, with its base, may be considered as an entirety, and that it should be so classified. We can see no clear distinction between the term “communion tables” and “communion rail.” If there is a distinction in the definition, the use is the same, and the general term, *442“communion tables”, we believe, was intended to cover all such furniture in a church. Therefore, we are of opinion that these portions of the rail in question were free of duty -under the claimed paragraph 1674. The United States Customs Court, in Hill v. United States, T.D. 44847, 59 Treas. Dec. 1008, speaking through Evans, J., expressed the same opinion.
The parts of the bishop’s throne present a somewhat more difficult question. We have no information as to the size or weight of this throne, except what is furnished by the photograph provided. From this it will be seen that a platform, evidently of marble, having two ascending steps, is provided, upon which is built the throne in question. This is an elaborately carved structure, evidently extending upward toward-the roof of the cathedral many feet, with an elaborate stone canopy, above, attached to, and a part of it, and having three seats, the center seat being elevated to a considerable distance above the two seats on the sides. That it is a permanent fixture may be judged from the testimony of Father Johnson, who states:
The bishop’s throne is the official seat of the bishop in the sanctuary, which he occupies when he celebrates in an official manner and in a solemn manner. It is prescribed that he have in his cathedral a throne that is cathedra. This throne, as it is called, is used when the bishop officiates officially and solemnly and he preaches from the throne. This is the bishop’s official pulpit.
It appearing that this is prescribed, it would seem reasonable to follow that this fixture is permanent. It is also shown that this throne is placed within the sanctuary, and it appears from the testimony of Father Johnson that the bishop, when in the cathedral during services, occupies this seat, and that, on occasions when he preaches to the congregation, he preaches therefrom. All his official communications to his congregation are made from this station. Father Johnson states that in 17 years he has heard the bishop preach from his throne at least 80 or 90 times. It is further stated that no one else can occupy this throne but the bishop.
In addition, it is stated by this witness that there is a pulpit consisting of a raised platform enclosed by a railing within the sanctuary, from which the priest preaches Ms sermons. The witness also stated, on several other occasions when interrogated, that in Ms church, and according to the practice of Ms faith, the bishop’s throne was Ms pulpit. There is no testimony in the record to the contrary. No suggestion is made that this witness is not entirely competent and qualified to testify on tMs subject.
It is argued, however, that the testimonj'- of Father Johnson is not conclusive, as it is merely testimony as to the common meaning of the word “pulpit.” This is true, but the court may, and should, con*443sider this testimony in arriving at its understanding of what the term “pulpit”, as used in the paragraph in question, means. Various lexicographers give the following definitions of the work “pulpit”:
Webster’s New International Dictionary, 1932:
pulpit. 1. An elevated place, or enclosed stage, in a church, in which the clergyman stands while preaching and from which in churches of many denominations he conducts the services.
Encyclopaedia Britannica, 14th edition:
Pulpit. A raised platform with enclosed front, whence sermons are delivered.
Oxford Dictionary:
Pulpit. 2. A raised structure consisting of an enclosed platform, usually supplied with a desk, seat, and other accessories, from which the preacher in church or chapel delivers the sermon, and in which in some denominations the officiating minister conducts the service.
The New Century Dictionary and Cyclopedia:
Pulpit. 1. A rostrum or elevated platform from which a speaker addresses an audience or delivers an oration; specifically in the Christian church, an elevated and more or less inclosed platform from which the preacher delivers his sermon and, in churches of many denominations, conducts the service.
New International Encyclopaedia:
Pulpit. A piece of church furniture used for the delivery of sermons. In the first Christian ages, when the bishops were practically the only preachers, they delivered their addresses from the episcopal throne at the end of the apse; hence a pulpit is called chaire in French to (his day. Then the ambo (q.v.} was sometimes used for this purpose, and later the jube or rood-loft between the choir and nave. By the eleventh or twelfth century small movable pulpits had been introduced, which could be brought out at the time of the sermon; and by degrees the modern pulpit, generally on one side of the nave, was evolved.
Funk & Wagnalls’ New Standard Dictionary, 1931:
pulpit. 1. An elevated stand or desk in a church, to hold the books and manuscript used by a preacher in discoursing; such a desk with the platform on which it rests,' and stairs, seats, and other accessories. In an older form it is a high enclosure, often with a canopy. In some churches it is of small dimensions, upheld by a pillar-bracket, or standing on a pedestal; rarely, it is like an interior balcony, reached by an exterior stairway.
Upon consideration of these definitions, no reason appears why the bishop’s throne should not be held to be a pulpit. It is upon a raised platform within the sanctuary of the church, and, so far as the record shows, is a permanent fixture used by the bishop in official communications and sermons to his congregation.
While it may be the practice, in some churches, to have but one pulpit in a church or cathedral, no reason is apparent why two may not be provided. In the above definition, particular interest is attached to that given by the New International Encyclopaedia, from which it plainly appears that from the earliest days in the *444Christian church such a throne, or chair, has been the pulpit of the bishop of the cathedral.
Reference is made in the opinion of the court to the case of Bell v. United States, Abstract 7460, in which decision a lectern was held to be not a pulpit. That case, in our opinion, does not hold to the contrary of our views hereinabove stated, for it has not been contended, as we view it, that the word “ lectern ” has any common meaning from which we could deduce that it was a pulpit or a part thereof. Webster defines a lectern as follows:
1. Chair, desk, or reading desk in some churches from which the lections, or scripture lessons are chanted or read.
In our opinion, the parts of the bishop’s throne imported in this case should be classified as parts of a pulpit. In view of our conclusions, we find it necessary to, and do hereby, reverse the judgment and remand the case to the United States Customs Court for further proceedings, in conformity with the views herein expressed.